Title: Charles W. Goldsborough to Thomas Jefferson, 19 January 1815
From: Goldsborough, Charles W.
To: Jefferson, Thomas


          Sir, Georgetown  Jany 19th 1815
          Understanding that you have it in contemplation to establish a few of the most approved patented looms, I beg leave to call your attention to my advertisement in the “Federal Republican” & “National Intelligencer” upon the subject of Patented Looms—I do this for two reasons—1st because I believe I can establish, by competent testimony, that the essential principles of Jane’s loom, which I am told you highly approve, have been taken from a Loom invented & patented by Mr Richard Crosbie a considerable time before Mr Janes took out his Patent for his improved Loom—& 2nd to afford you an opportunity of procuring, should You desire it, the right of using Looms which without question are preferable to any now in use.
          In a short time I shall have a Loom for exhibition in this place—& shall be happy to shew it in operation to any gentleman whom you may wish to see it, & whose opinion as to it’s merits you might desire.—I will here only observe that, in addition to all the improvements in Jane’s Loom, it may be put in operation by elementary power, & will work with infinite ease & celerity.—
          When you shall be satisfied as to the merit of Mr Crosbie’s Loom, I would dispose of to you the right of using any number, on terms probably as moderate as you would desire.
          I am with great respectsir yr ob stCh: W: Goldsborough
        